DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 7, and 9-20 are allowed since certain key features of the claim invention are not taught or fairly suggested by the prior art. In claim 1, “for each of the plurality of subpixels, the first sub-subpixel is connected to the first data line through the first switching element and the second switching element, and the second sub-subpixel is connected to the first data line through the third switching element and the second switching element”. The closest prior art of record, Chen et al. (US Patent 10,706,799) discloses a display panel (Fig. 2, (30) and col. 5, lines 18-20), comprising: a plurality of data lines (Fig. 3, (DR1, DG1, DB1,...) and col. 5, lines 29-30); a plurality of groups of gate lines (Fig. 3, P1, P2, P3; and P4, P5, P6, etc.), wherein each of the plurality of groups of gate lines comprises at least three gate lines (See Fig. 4, three scan lines (Pm, Pm+1, and Pm+2) are used to provide gate signals to the switching elements in the sub-areas (34, 36, and 38) of pixel (32), and col. 6, lines 14-18). (Equivalent to a group of gate lines Pm, Pm+1, and Pm+2 comprising at least three gate lines); and a plurality of pixel units (Fig. 4, (32), col. 5, line 61), wherein the plurality of pixel units (Fig. 4, (32)) are arranged in an array (see Fig. 3, (30) and col. 5, lines 58-63), each of the plurality of pixel units (Fig. 4, (32)) . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICARDO OSORIO/Primary Examiner, Art Unit 2692